           Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                              :
                                                                      :      1:18-cr-00907-PAC
        - against -                                                   :
                                                                      :      OPINION & ORDER
RAVEN BUSH,                                                           :

            Defendant.                                                :
-------------------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Defendant Raven Bush (“Defendant,” “Bush”) moves pro se for compassionate release

amid the COVID-19 pandemic. He is a 41-year-old inmate at Federal Correctional Institution

Fort Dix (“Fort Dix”) and says his health conditions including his asserted chronic kidney

disease put him at heightened risk of an adverse outcome should he contract COVID-19. Bush

was sentenced to 48 months’ imprisonment on April 18, 2019 after pleading guilty to three

counts: conspiracy to traffic firearms, firearms trafficking, and being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 371, 922(a)(1)(A), and 922(g)(1) and (2). The Government

opposes the motion, contending principally that Bush has not demonstrated the presence of

“extraordinary and compelling reasons” that give rise to the Court’s discretion to grant a

sentence reduction under 18 U.S.C. § 3582(c)(1)(A); and in any event, the 18 U.S.C. § 3553(a)

factors militate against release.

        Bush’s motion is DENIED without prejudice to its renewal should his health conditions

or the status of infections at his facility materially worsen.
          Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 2 of 7




                                           DISCUSSION

   I.      Applicable Law

           A. Pro Se Motions

        “It is well established that the submissions of a pro se litigant must be construed liberally

and interpreted ‘to raise the strongest arguments that they suggest.’” Triestman v. Federal

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (quoting Pabon v. Wright, 459 F.3d 241,

248 (2d Cir. 2006)) (emphasis in original). “A document filed pro se is ‘to be liberally

construed.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations omitted).

           B. Compassionate Release Standard

        Generally once a term of imprisonment is imposed a court may not alter it unless a statute

provides authority to do so—18 U.S.C. § 3582(c)(1)(A)’s provision for compassionate release is

one such statute. United States v. Van Praagh, 1:14-cr-00189-PAC-1, 2020 WL 3892502, at *2

(S.D.N.Y. July 10, 2020). It is clear that the compassionate release inquiry involves three steps,

each of which a defendant must satify before proceeding to the next. These are: exhaustion, a

finding of “extraordinary and compelling reasons,” and an examination of whether a reduction

can be granted in light of the sentencing factors in 18 U.S.C. § 3553(a).

        When a prisoner moves for compassionate release on his own behalf, as permitted by the

First Step Act of 2018’s amendment of 18 U.S.C. § 3582(c)(1)(A), exhaustion can be

accomplished either by “fully exhaust[ing] all administrative rights to appeal a failure of the

Bureau of Prisons [“BOP”] to bring a motion on the defendant’s behalf,” or “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A).




                                                  2
          Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 3 of 7




       Once exhaustion has been demonstrated, a court may proceed to the second step, and

consider “reduc[ing] the term of imprisonment . . . if it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). The applicable policy statement is found at U.S.S.G. § 1B1.13.1 But it is clear

that this policy statement does not “speak[] to motions made independently by the defendant,”

and so courts view it as providing “useful, but not binding, guidance” on compassionate release

motions. United States v. Morel, 10 Cr. 798 (PAC), 2020 WL 3412907, at *2 n. 2 (S.D.N.Y.

June 22, 2020).

       While some courts have held that “the threat of COVID-19 to those in prison constitutes

an extraordinary and compelling reason for compassionate release,” United States v. Pacheco,



1
 Application Note 1 to U.S.S.G. § 1B1.13 addresses what constitutes extraordinary and
compelling reasons:

       (A) Medical Condition of the Defendant

               (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). . . .

               (ii) The defendant is (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or (III)
               experiencing deteriorating physical or mental health because of the aging process,
               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she is not
               expected to recover.

       (B) Age of the Defendant—The defendant (i) is at least 65 years old; (ii) is experiencing
       a serious deterioration in physical or mental health because of the aging process; and (iii)
       has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
       is less.
...
       (D) Other Reasons—As determined by the Director of the [BOP], there exists in the
       defendant’s case an extraordinary and compelling reason other than, or in combination
       with, the reasons described in subdivisions (A) through (C).


                                                   3
          Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 4 of 7




12-CR-408 (JMF), 2020 WL 4350257, at *1 (S.D.N.Y. July 29, 2020) (collecting cases), this

Court has joined those that look for “a genuine need based in medical fact for a reduction in that

specific defendant’s sentence.” United States v. Kosic, 18 Cr. 30, 2020 WL 3100459, at *2

(S.D.N.Y. June 11, 2020). See also United States v. Kaba, 19 Cr. 242 (PAC), 2020 WL

2520807, at *1 (S.D.N.Y. May 18, 2020) (observing that the changing circumstances

surrounding the pandemic have required “fact-specific determinations on an ad hoc basis”). To

determine when “extraordinary and compelling reasons” are present, “courts in this district have

considered the age of the prisoner; the severity and documented history of the defendant’s health

conditions, as well as the defendant’s history of managing those conditions in prison; [and] the

proliferation and status of infections in the prison facility.” United States v. Brady, S2 18 Cr.

316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020).

       The final step requires the court to consider the sentencing factors in 18 U.S.C. § 3553(a)

“to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). A finding that the

procedural requirements of 18 U.S.C. § 3582(c)(1)(A) have been met and that “extraordinary and

compelling reasons” permit a reduction does not mean a defendant is “automatically entitled to a

sentence modification,” United States v. Gotti, 433 F. Supp. 3d 613, 615 (S.D.N.Y. 2020), and a

court retains discretion to deny a sentence reduction where the factors in 18 U.S.C. § 3553(a)

counsel against it. United States v. Daugerdas, 09cr581, 2020 WL 2097653, at *4 (S.D.N.Y.

May 1, 2020).

       In conjunction with their analysis of these sentencing factors, courts have considered “the

proportion of the term of incarceration that has been served by the prisoner” and whether

“release would provide an undue windfall that would severely undermine the goals of the

sentence . . . imposed.” Brady, 2020 WL 2512100, at *3; Morel, 2020 WL 3412907, at *4




                                                  4
            Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 5 of 7




(“Courts have been more inclined to grant motions for compassionate release where defendants

have completed a sufficient portion of their sentence (often two third or three quarters) such that

the court can be satisfied that the aims of the original punishment have been met.”) (collecting

cases).

             C. Application

          A. Exhaustion

          Bush filed a request dated May 1, 2020 with the warden of Fort Dix seeking immediate

transfer to home confinement or compassionate release. Dkt. 35, Ex. A, at 1. That request was

denied as to home transfer on June 2, and the warden at Fort Dix asked that the request for

compassionate release be “re-submit[ted] . . . with the one specific category and [a] detailed

release plan.” Dkt. 35, Ex. A, at 3. The Government does not oppose the Defendant’s motion on

exhaustion grounds.

          The Court finds that the exhaustion requirement is met here. The statute requires that the

warden of the defendant’s facility first receive a request for compassionate release from the

movant, and here the warden has received such a request. The warden at Fort Dix may have

demanded a second request for compassionate release, but 18 U.S.C. § 3582(c)(1)(A) does not.

          B. Extraordinary and Compelling Reasons

          Bush writes that he suffers from “a number of serious medical conditions including

[c]hronic [k]idney [d]isease (stage 2),” and that he is a former cigarette smoker and daily user of

marijuana. Dkt. 35, at 2. He contends that these factors, in addition to the presence of COVID-

19 at Fort Dix and the difficulties of social distancing in a prison environment constitute

“extraordinary and compelling reasons” allowing for his release. Dkt. 35, at 4. Bush provides an

affidavit detailing the problems with sanitation and access to medical care as he experiences




                                                  5
          Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 6 of 7




them at Fort Dix. Dkt. 35, Ex. G, at 1. He states that there is black mold in the showers, that

toilet drain pipes leak overhead, that the medical staff is “overworked and inept,” and that

corrections officers are interchanged between housing units and do not consistently wear face

masks. Id. at 1–2.

       The Government counters that Bush “does not have any medical condition that qualifies

as an extraordinary and compelling reason for a sentencing reduction.” Dkt. 36, at 3. The

Government states that it conferred with the doctor who conducted the Defendant’s medical

evaluation, and that this doctor confirmed that in his view Bush’s kidney disease is “in

remission,” and that his medical records support this assessment. Dkt. 36, at 3–4. An email

from that same doctor submitted as a sealed exhibit further documents the doctor’s determination

that Bush’s medical records do not indicate chronic kidney disease. Id., Ex. B, at 1.

       In the face of these assertions from the Government, supported by a doctor, and without

contradictory evidence from the Defendant,2 the Court cannot on this record find that there are

“extraordinary and compelling reasons” permitting a sentence reduction.

       C. Section 3553(a) Factors

       As the Court finds no “extraordinary and compelling reasons” that would permit a

discretionary sentence reduction, it does not consider the sentencing factors in 18 U.S.C. §

3553(a) and makes no findings of fact or conclusions of law with respect thereto.




2
  The Presentence Report (“PSR”) prepared by Probation for Bush’s sentencing states that as of
the time of Probation’s interview with the Defendant on February 13, 2019, with counsel present,
the Defendant reported that he did not have any past or current health issues. PSR, Dkt. 22, ¶ 60.


                                                 6
          Case 1:18-cr-00907-PAC Document 37 Filed 08/19/20 Page 7 of 7




                                         CONCLUSION

       The Defendant’s motion for compassionate release is DENIED without prejudice to its

renewal should his health conditions or the status of infections at his facility materially worsen.




 Dated: New York, New York                           SO ORDERED
        August 19, 2020

                                                     ________________________
                                                     PAUL A. CROTTY
                                                     United States District Judge




                                                 7
